                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 1 of 15 Page ID #:197




                                                           1    AKERMAN LLP
                                                                CAROLINE H. MANKEY (State Bar No. 187302)
                                                           2    caroline.mankey@akerman.com
                                                                EVELINA GENTRY (State Bar No. 296796)
                                                           3    evelina.gentry@akerman.com
                                                           4    601 W. Fifth Street, Suite 300
                                                                Los Angeles, CA 90071
                                                           5    Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                           6
                                                                Attorneys for Plaintiff FaceGym, Ltd.
                                                           7
                                                           8
                                                                                         UNITED STATES DISTRICT COURT
                                                           9
                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                           10
                                                           11
                                                                FACEGYM, LTD, a United Kingdom              CASE NO. 2:19-cv-09625 CJC (JEMx)
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   limited company,                            Assigned to the Hon. Cormac J. Carney,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13                                               Courtroom 7C
                                                                            Plaintiff,
AKERMAN LLP




                                                           14   v.
                                                                                                            PROTECTIVE ORDER
                                                           15   SKIN GYM INC., a California
                                                           16   corporation, KARINA SULZER, an
                                                                individual, and DOES 1-10,
                                                           17
                                                                            Defendants.                     Complaint Filed: November 8, 2019
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        1
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 2 of 15 Page ID #:198




                                                           1          On stipulation of the Parties, the Court enters a Protective Order in this matter
                                                           2    as follows:
                                                           3    1.    PURPOSES AND LIMITATIONS
                                                           4          Discovery in this action is likely to involve production of confidential,
                                                           5    proprietary, or private information for which special protection from public disclosure
                                                           6    and from use for any purpose other than prosecuting this litigation may be warranted.
                                                           7    Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                           8    following Stipulated Protective Order. The parties acknowledge that this Order does
                                                           9    not confer blanket protections on all disclosures or responses to discovery and that the
                                                           10   protection it affords from public disclosure and use extends only to the limited
                                                           11   information or items that are entitled to confidential treatment under the applicable
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   that this Stipulated Protective Order does not entitle them to file confidential
AKERMAN LLP




                                                           14   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                           15   followed and the standards that will be applied when a party seeks permission from
                                                           16   the court to file material under seal.
                                                           17         GOOD CAUSE STATEMENT
                                                           18         This action is likely to involve trade secrets and other valuable proprietary
                                                           19   information for which special protection from public disclosure and from use for any
                                                           20   purpose other than prosecution of this action is warranted. Such confidential and
                                                           21   proprietary materials and information consist of, among other things, customer and
                                                           22   pricing lists, customer communications, sales summaries, pricing, internal business
                                                           23   strategies, documents revealing costs, financial projections, vendors, marketing plans,
                                                           24   expansion plans, employee information, and other confidential business or financial
                                                           25   information, or information regarding confidential business practices, the disclosure of
                                                           26   which could give a competitor an unfair business advantage. The confidential
                                                           27   information at issue is generally unavailable to the public and may be privileged or
                                                           28   otherwise protected from disclosure under state or federal statutes, court rules, case
                                                                                                        2
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 3 of 15 Page ID #:199




                                                           1    decisions, or common law.
                                                           2          Accordingly, to expedite the flow of information, to facilitate the prompt
                                                           3    resolution of disputes over confidentiality of discovery materials, to adequately
                                                           4    protect information the parties are entitled to keep confidential, to ensure that the
                                                           5    parties are permitted reasonable necessary uses of such material in preparation for and
                                                           6    in the conduct of trial, to address their handling at the end of the litigation, and serve
                                                           7    the ends of justice, a protective order for such information is justified in this matter. It
                                                           8    is the intent of the parties that information will not be designated as confidential for
                                                           9    tactical reasons and that nothing be so designated without a good faith belief that it
                                                           10   has been maintained in a confidential, non-public manner, and there is good cause
                                                           11   why it should not be part of the public record of this case.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   2.    DEFINITIONS
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13         2.1 Action: this pending federal law suit.
AKERMAN LLP




                                                           14         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                                           15   information or items under this Order.
                                                           16         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
                                                           17   is generated, stored or maintained) or tangible things that qualify for protection under
                                                           18   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                           19   Statement.
                                                           20         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                           21   support staff).
                                                           22         2.5 Designating Party: a Party or Non-Party that designates information or
                                                           23   items that it produces in disclosures or in responses to discovery as
                                                           24   “CONFIDENTIAL.”
                                                           25         2.6 Disclosure or Discovery Material: all items or information, regardless of the
                                                           26   medium or manner in which it is generated, stored, or maintained (including, among
                                                           27   other things, testimony, transcripts, and tangible things), that are produced or
                                                           28   generated in disclosures or responses to discovery in this matter.
                                                                                                            3
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 4 of 15 Page ID #:200




                                                           1          2.7 Expert: a person with specialized knowledge or experience in a matter
                                                           2    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                           3    expert witness or as a consultant in this Action.
                                                           4          2.8    “HIGHLY      CONFIDENTIAL”             or   “ATTORNEY      EYES         ONLY”
                                                           5    Information or Items: information (regardless of how it is generated, stored or
                                                           6    maintained) or tangible things that qualify for protection under Federal Rule of Civil
                                                           7    Procedure 26(c), and as specified above in the Good Cause Statement for which
                                                           8    disclosures to another party is likely to result in harm to the Designating Party.
                                                           9          2.9 House Counsel: attorneys who are employees of a party to this Action.
                                                           10   House Counsel does not include Outside Counsel of Record or any other outside
                                                           11   counsel.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12         2.10 Non-Party: any natural person, partnership, corporation, association, or
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   other legal entity not named as a Party to this action.
AKERMAN LLP




                                                           14         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
                                                           15   this Action but are retained to represent or advise a party to this Action and have
                                                           16   appeared in this Action on behalf of that party or are affiliated with a law firm that has
                                                           17   appeared on behalf of that party, including support staff.
                                                           18         2.12 Party: any party to this Action, including all of its officers, directors,
                                                           19   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                           20   support staffs).
                                                           21         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                                           22   Discovery Material in this Action.
                                                           23         2.14 Professional Vendors: persons or entities that provide litigation support
                                                           24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                           25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                           26   and their employees and subcontractors.
                                                           27         2.15 Protected Material: any Disclosure or Discovery Material that is
                                                           28   designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY
                                                                                                  4
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 5 of 15 Page ID #:201




                                                           1    EYES ONLY.”
                                                           2          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                           3    from a Producing Party.
                                                           4    3.    SCOPE
                                                           5          The protections conferred by this Stipulation and Order cover not only
                                                           6    Protected Material (as defined above), but also (1) any information copied or extracted
                                                           7    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                           8    Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                           9    or their Counsel that might reveal Protected Material.
                                                           10         Any use of Protected Material at trial shall be governed by the orders of the trial
                                                           11   judge. This Order does not govern the use of Protected Material at trial.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   4.    DURATION
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13         Once a case proceeds to trial, all of the court-filed information to be introduced
AKERMAN LLP




                                                           14   that was previously designated as confidential or maintained pursuant to this
                                                           15   protective order becomes public and will be presumptively available to all members of
                                                           16   the public, including the press, unless compelling reasons supported by specific
                                                           17   factual findings to proceed otherwise are made to the trial judge in advance of the
                                                           18   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
                                                           19   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
                                                           20   discovery from “compelling reasons” standard when merits-related documents are part
                                                           21   of court record). Accordingly, the terms of this protective order do not extend beyond
                                                           22   the commencement of the trial.
                                                           23   5.    DESIGNATING PROTECTED MATERIAL
                                                           24         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
                                                           25   Party or Non-Party that designates information or items for protection under this
                                                           26   Order must take care to limit any such designation to specific material that qualifies
                                                           27   under the appropriate standards. The Designating Party must designate for protection
                                                           28   only those parts of material, documents, items, or oral or written communications that
                                                                                                           5
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 6 of 15 Page ID #:202




                                                           1    qualify so that other portions of the material, documents, items, or communications
                                                           2    for which protection is not warranted are not swept unjustifiably within the ambit of
                                                           3    this Order.
                                                           4          Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                           5    that are shown to be clearly unjustified or that have been made for an improper
                                                           6    purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                           7    unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                           8    to sanctions.
                                                           9          If it comes to a Designating Party’s attention that information or items that it
                                                           10   designated for protection do not qualify for protection, that Designating Party must
                                                           11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
AKERMAN LLP




                                                           14   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                                           15   Order must be clearly so designated before the material is disclosed or produced.
                                                           16         Designation in conformity with this Order requires:
                                                           17                   (a) for information in documentary form (e.g., paper or electronic
                                                           18   documents, but excluding transcripts of depositions or other pretrial or trial
                                                           19   proceedings), that the Producing Party affix, at a minimum, the legend
                                                           20   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY EYES ONLY”
                                                           21   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
                                                           22   material. If only a portion or portions of the material on a page qualifies for
                                                           23   protection, the Producing Party also must clearly identify the protected portion(s)
                                                           24   (e.g., by making appropriate markings in the margins).
                                                           25         A Party or Non-Party that makes original documents available for inspection
                                                           26   need not designate them for protection until after the inspecting Party has indicated
                                                           27   which documents it would like copied and produced. During the inspection and before
                                                           28   the designation, all of the material made available for inspection shall be deemed
                                                                                                         6
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 7 of 15 Page ID #:203




                                                           1    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                           2    copied and produced, the Producing Party must determine which documents, or
                                                           3    portions thereof, qualify for protection under this Order. Then, before producing the
                                                           4    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                                           5    to each page that contains Protected Material. If only a portion or portions of the
                                                           6    material on a page qualifies for protection, the Producing Party also must clearly
                                                           7    identify the protected portion(s) (e.g., by making appropriate markings in the
                                                           8    margins).
                                                           9                  (b) for testimony given in depositions that the Designating Party identify
                                                           10   the Disclosure or Discovery Material on the record, before the close of the deposition.
                                                           11                 (c) for information produced in some form other than documentary and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   for any other tangible items, that the Producing Party affix in a prominent place on the
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   exterior of the container or containers in which the information is stored the legend
AKERMAN LLP




                                                           14   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                           15   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                           16   portion(s).
                                                           17         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                                           18   to designate qualified information or items does not, standing alone, waive the
                                                           19   Designating Party’s right to secure protection under this Order for such material.
                                                           20   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                           21   efforts to assure that the material is treated in accordance with the provisions of this
                                                           22   Order.
                                                           23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                           24         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                                                           25   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                           26         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                           27   process under Local Rule 37.1, et seq. Any discovery motion must strictly comply
                                                           28   with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
                                                                                                           7
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 8 of 15 Page ID #:204




                                                           1          6.3 Burden. The burden of persuasion in any such challenge proceeding shall be
                                                           2    on the Designating Party. Frivolous challenges, and those made for an improper
                                                           3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
                                                           4    may expose the Challenging Party to sanctions. Frivolous designations, if not waived
                                                           5    or withdrawn upon being challenged, may expose the Designating Party to sanctions.
                                                           6    Unless the Designating Party has waived or withdrawn the confidentiality designation,
                                                           7    all parties shall continue to afford the material in question the level of protection to
                                                           8    which it is entitled under the Producing Party’s designation until the Court rules on
                                                           9    the challenge.
                                                           10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                           11         7.1 Basic Principles. A Receiving Party may use Protected Material that is
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   disclosed or produced by another Party or by a Non-Party in connection with this
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   Action only for prosecuting, defending, or attempting to settle this Action. Such
AKERMAN LLP




                                                           14   Protected Material may be disclosed only to the categories of persons and under the
                                                           15   conditions described in this Order. When the Action has been terminated, a Receiving
                                                           16   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                           17   Protected Material must be stored and maintained by a Receiving Party at a location
                                                           18   and in a secure manner that ensures that access is limited to the persons authorized
                                                           19   under this Order.
                                                           20         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                           21   ordered by the Court or permitted in writing by the Designating Party, a Receiving
                                                           22   Party may disclose any information or item designated “CONFIDENTIAL” only to:
                                                           23                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                           24   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                           25   necessary to disclose the information for this Action;
                                                           26                (b) the officers, directors, and employees (including House Counsel) of
                                                           27   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                           28                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                          8
                                                       Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 9 of 15 Page ID #:205




                                                           1    disclosure is reasonably necessary for this Action and who have signed the
                                                           2    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                           3                 (d) the Court and its personnel;
                                                           4                 (e) court reporters and their staff;
                                                           5                 (f) professional jury or trial consultants, mock jurors, and Professional
                                                           6    Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                           7    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                           8                 (g) the author or recipient of a document containing the information or a
                                                           9    custodian or other person who otherwise possessed or knew the information;
                                                           10                (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                           11   Action to whom disclosure is reasonably necessary provided that they will not be
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   permitted to keep any confidential information unless they sign the “Acknowledgment
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
AKERMAN LLP




                                                           14   Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits to
                                                           15   depositions that reveal Protected Material may be separately bound by the court
                                                           16   reporter and may not be disclosed to anyone except as permitted under this Stipulated
                                                           17   Protective Order; and
                                                           18                (i) any mediator or settlement officer, and their supporting personnel,
                                                           19   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                           20         7.3    Disclosure     of    “HIGHLY           CONFIDENTIAL”       or   “HIGHLY
                                                           21   CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or Items. Unless
                                                           22   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                           23   Receiving Party may disclose any information or item designated “HIGHLY
                                                           24   CONFIDENTIAL” or “ATTORNEY EYES ONLY” only to:
                                                           25                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                           26   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                           27   necessary to disclose the information for this Action.
                                                           28                (b) Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                          9
                                                 Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 10 of 15 Page ID #:206




                                                           1    disclosure is reasonably necessary for this Action and who have signed the
                                                           2    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                           3                 (c) the court and its personnel;
                                                           4                 (d) court reporters and their staff;
                                                           5                 (e) professional jury or trial consultants, mock jurors, and Professional
                                                           6    Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                           7    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                           8                 (f) the author or recipient of a document containing the information or a
                                                           9    custodian or other person who otherwise possessed or knew the information; and
                                                           10                (g) any mediator or settlement officer, and their supporting personnel,
                                                           11   mutually agreed upon by any of the parties engaged in settlement discussions.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12         Notwithstanding the terms of this section, a designation by Defendants that
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   certain materials are “HIGHLY CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
AKERMAN LLP




                                                           14   ATTORNEY’S EYES ONLY” shall not preclude Plaintiff’s attorney from disclosing
                                                           15   to an officer of Plaintiff with settlement authority the total revenue and gross profits of
                                                           16   a defendant as set forth in such material, so long as Plaintiff’s attorney does not
                                                           17   disclose the designated document itself. This section shall also not preclude Plaintiff’s
                                                           18   attorney from disclosing to an officer of Plaintiff with settlement authority the names
                                                           19   of any parties identified in materials designated as “HIGHLY CONFIDENTIAL” or
                                                           20   “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” and not otherwise
                                                           21   disclosed in this Action who distributed product which is alleged to infringe Plaintiff’s
                                                           22   alleged trademark(s).
                                                           23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                           24   IN OTHER LITIGATION
                                                           25         If a Party is served with a subpoena or a court order issued in other litigation
                                                           26   that compels disclosure of any information or items designated in this Action as
                                                           27   “CONFIDENTIAL,” that Party must:
                                                           28                (a) promptly notify in writing the Designating Party. Such notification
                                                                                                         10
                                                 Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 11 of 15 Page ID #:207




                                                           1    shall include a copy of the subpoena or court order;
                                                           2                 (b) promptly notify in writing the party who caused the subpoena or order
                                                           3    to issue in the other litigation that some or all of the material covered by the subpoena
                                                           4    or order is subject to this Protective Order. Such notification shall include a copy of
                                                           5    this Stipulated Protective Order; and
                                                           6                 (c) cooperate with respect to all reasonable procedures sought to be
                                                           7    pursued by the Designating Party whose Protected Material may be affected.
                                                           8          If the Designating Party timely seeks a protective order, the Party served with
                                                           9    the subpoena or court order shall not produce any information designated in this
                                                           10   action as “CONFIDENTIAL” before a determination by the court from which the
                                                           11   subpoena or order issued, unless the Party has obtained the Designating Party’s
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   permission. The Designating Party shall bear the burden and expense of seeking
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   protection in that court of its confidential material and nothing in these provisions
AKERMAN LLP




                                                           14   should be construed as authorizing or encouraging a Receiving Party in this Action to
                                                           15   disobey a lawful directive from another court. If the Designating Party does not timely
                                                           16   seek a protective order, the Party served with the subpoena or court order may
                                                           17   produce responsive information designated in this action as “CONFIDENTIAL” as
                                                           18   required by the subpoena or court order.
                                                           19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                           20   PRODUCED IN THIS LITIGATION
                                                           21         (a) The terms of this Order are applicable to information produced by a Non-
                                                           22   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                           23   produced by Non-Parties in connection with this litigation is protected by the
                                                           24   remedies and relief provided by this Order. Nothing in these provisions should be
                                                           25   construed as prohibiting a Non-Party from seeking additional protections.
                                                           26         (b) In the event that a Party is required, by a valid discovery request, to produce
                                                           27   a Non-Party’s confidential information in its possession, and the Party is subject to an
                                                           28   agreement with the Non-Party not to produce the Non-Party’s confidential
                                                                                                  11
                                                 Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 12 of 15 Page ID #:208




                                                           1    information, then the Party shall:
                                                           2                 (1) promptly notify in writing the Requesting Party and the Non-Party
                                                           3    that some or all of the information requested is subject to a confidentiality agreement
                                                           4    with a Non-Party;
                                                           5                 (2) promptly provide the Non-Party with a copy of the Stipulated
                                                           6    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                           7    specific description of the information requested; and
                                                           8                 (3) make the information requested available for inspection by the Non-
                                                           9    Party, if requested.
                                                           10         (c) If the Non-Party fails to seek a protective order from this Court within 14
                                                           11   days of receiving the notice and accompanying information, the Receiving Party may
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   produce the Non-Party’s confidential information responsive to the discovery request.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
AKERMAN LLP




                                                           14   any information in its possession or control that is subject to the confidentiality
                                                           15   agreement with the Non-Party before a determination by the Court. Absent a court
                                                           16   order to the contrary, the Non-Party shall bear the burden and expense of seeking
                                                           17   protection in this Court of its Protected Material.
                                                           18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                           19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                           20   Protected Material to any person or in any circumstance not authorized under this
                                                           21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                           22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                           23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                           24   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                           25   and (d) request such person or persons to execute the “Acknowledgment and
                                                           26   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                           27
                                                           28
                                                                                                            12
                                                 Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 13 of 15 Page ID #:209




                                                           1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                           2    PROTECTED MATERIAL
                                                           3          When a Producing Party gives notice to Receiving Parties that certain
                                                           4    inadvertently produced material is subject to a claim of privilege or other protection,
                                                           5    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                           6    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                           7    may be established in an e-discovery order that provides for production without prior
                                                           8    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                           9    parties reach an agreement on the effect of disclosure of a communication or
                                                           10   information covered by the attorney-client privilege or work product protection, the
                                                           11   parties may incorporate their agreement in the stipulated protective order submitted to
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   the Court.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   12.   MISCELLANEOUS
AKERMAN LLP




                                                           14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                           15   person to seek its modification by the Court in the future.
                                                           16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                           17   Protective Order, no Party waives any right it otherwise would have to object to
                                                           18   disclosing or producing any information or item on any ground not addressed in this
                                                           19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                           20   ground to use in evidence of any of the material covered by this Protective Order.
                                                           21         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                           22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                           23   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                           24   specific Protected Material at issue; good cause must be shown in the request to file
                                                           25   under seal. If a Party’s request to file Protected Material under seal is denied by the
                                                           26   Court, then the Receiving Party may file the information in the public record unless
                                                           27   otherwise instructed by the Court.
                                                           28
                                                                                                           13
                                                 Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 14 of 15 Page ID #:210




                                                           1    13.   FINAL DISPOSITION
                                                           2          After the final disposition of this Action, within 60 days of a written request by
                                                           3    the Designating Party, each Receiving Party must return all Protected Material to the
                                                           4    Producing Party or destroy such material. As used in this subdivision, “all Protected
                                                           5    Material” includes all copies, abstracts, compilations, summaries, and any other
                                                           6    format reproducing or capturing any of the Protected Material. Whether the Protected
                                                           7    Material is returned or destroyed, the Receiving Party must submit a written
                                                           8    certification to the Producing Party (and, if not the same person or entity, to the
                                                           9    Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                           10   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                                                           11   that the Receiving Party has not retained any copies, abstracts, compilations,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   summaries or any other format reproducing or capturing any of the Protected Material.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   Notwithstanding this provision, counsel are entitled to retain an archival copy of all
AKERMAN LLP




                                                           14   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                           15   correspondence, deposition and trial exhibits, expert reports, attorney work product,
                                                           16   and consultant and expert work product, even if such materials contain Protected
                                                           17   Material. Any such archival copies that contain or constitute Protected Material
                                                           18   remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                                           19   14. Any violation of this Order may be punished by any and all appropriate measures
                                                           20   including, without limitation, contempt proceedings and/or monetary sanctions.
                                                           21         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                           22
                                                           23   DATED: August 19, 2020
                                                           24
                                                                                                      ____________________________
                                                           25                                         Honorable John E. McDermott
                                                                                                      United States Magistrate Judge
                                                           26
                                                           27
                                                           28
                                                                                                          14
                                                 Case 2:19-cv-09625-CJC-JEM Document 33 Filed 08/19/20 Page 15 of 15 Page ID #:211




                                                           1                                          EXHIBIT A
                                                           2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                           3          I,   _____________________________           [print   or   type   full   name],     of
                                                           4    _________________ [print or type full address], declare under penalty of perjury that
                                                           5    I have read in its entirety and understand the Stipulated Protective Order that was
                                                           6    issued by the United States District Court for the Central District of California in the
                                                           7    case of FaceGym, Ltd. v. Skin Gym Inc., et al., Case No. 2:19-cv-09625 CJC (JEMx).
                                                           8    I agree to comply with and to be bound by all the terms of this Stipulated Protective
                                                           9    Order and I understand and acknowledge that failure to so comply could expose me to
                                                           10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                                           11   disclose in any manner any information or item that is subject to this Stipulated
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Protective Order to any person or entity except in strict compliance with the
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   provisions of this Order.
AKERMAN LLP




                                                           14         I further agree to submit to the jurisdiction of the United States District Court
                                                           15   for the Central District of California for the purpose of enforcing the terms of this
                                                           16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                           17   termination of this action. I hereby appoint ____________________________ [print
                                                           18   or type full name] of ___________________________________________________
                                                           19   [print or type full address and telephone number] as my California agent for service of
                                                           20   process in connection with this action or any proceedings related to enforcement of
                                                           21   this Stipulated Protective Order.
                                                           22   Date: ______________________________________
                                                           23   City and State where sworn and signed: _________________________________
                                                           24
                                                           25         Printed name: _______________________________
                                                           26         Signature: __________________________________
                                                           27
                                                           28
                                                                                                           15
